DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statues of Claims
	This office action is in response to the application filed on 04/25/2019. Claims 1 through 20 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statement submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding claim 1, the term “input” has been interpreted under 112(f) as a means plus function because of a non-structural term “input” is followed by functional language “configured to access map data corresponding to an area in which the mobile robot is located” without reciting sufficient structure to achieve the function.
Regarding claim 1, the term “a map making engine” has been interpreted under 112(f) as a means plus function because of a non-structural term “a map making engine” is followed by functional language “configured to generate an initial keepout map corresponding to the accessed map data” without reciting sufficient structure to achieve the function.
Regarding claim 1, the term “a navigation engine” has been interpreted under 112(f) as a means plus function because of a non-structural term “a navigation engine” is followed by functional language “configured to navigate the mobile robot during the performance of one or more tasks within the area such that the mobile robot does not enter a region identified as a keepout region within the initial keepout map” without reciting sufficient structure to achieve the function.
Regarding claim 1, the term “a map modification engine” has been interpreted under 112(f) as a means plus function because of a non-structural term “a map modification engine” is followed by functional language “configured to generate an updated keepout map based on the initial keepout map and the sensor data produced by the one or more sensors” without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatenable by Artes et al  US 20200150655 A1(hereinafter referred to as Artes).
Regarding claim 1, Artes discloses A mobile robot comprising: an input configured to access map data corresponding to an area in which the mobile robot is located (See Artes para[0013] (“Further described is a method for controlling an autonomous mobile robot that is configured to independently navigate in an area of robot deployment using sensors and an electronic map, wherein the robot regularly determines its position on the map and wherein the map may contain at least three differently classified regions. In accordance with one example the method comprises the robot determining its own position by means of the sensors and testing whether the robot finds itself in one of the at least three differently classified regions. When doing so the robot navigates autonomously and completes a task when it finds itself in a first region of the at least three differently classified areas. The robot navigates autonomously but stops carrying out the task if it finds itself in a second region of the at least three differently classified areas. A third region of the at least three differently classified regions is a virtual exclusion region that the robot is prohibited from entering autonomously.”);
a map making engine configured to generate an initial keepout map corresponding to the accessed map data (See Artes FIG 1B and para [0005] “In the case of autonomous mobile robots that store and maintain a map of their area of deployment in order to use it during their subsequent deployment, a virtual exclusion region can be entered directly into the map. Such a exclusion region may be delineated, for example, by a virtual boundary over which the robot is prohibited from moving.”);
a navigation engine configured to navigate the mobile robot during the performance of one or more tasks within the area such that the mobile robot does not enter a region identified as a keepout region within the initial keepout map (See Artes FIG. 1B and para[0013] above);
	one or more sensors configured to produce sensor data based on a context of the robot [See Artes para[0008] “Described is a method for controlling an autonomous mobile robot that is configured to independently navigate in an area of robot deployment using sensors and a map. In accordance with one embodiment, the method comprises detecting obstacles and determining the position of the detected obstacles based on the measurement data obtained by the sensors and controlling the robot to avoid a collision with the detected obstacle, wherein the map comprises map data representing at least one virtual exclusion region that is taken into consideration by the robot in the same manner in which a real detected obstacle is.”);
	and a map modification engine configured to generate an updated keepout map based on the initial keepout map and the sensor data produced by the one or more sensors (See Artes para[0016] “Further described is a method for controlling an autonomous mobile robots, wherein the robot is configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, as well as to regularly determine its position on the map, wherein the map may contain at least one virtual exclusion region that the robot does not move into while navigating. In accordance with one embodiment, the method comprises recognizing, while navigating through the area of robot deployment, risk areas in which the functioning of the robot is endangered or restricted and automatically defining a exclusion region that includes the recognized risk area, as well as storing the exclusion region in the map. Further embodiments relate to robots that are configured to carry out the methods described here.”).
	Regarding claim 2, Artes discloses wherein the map data comprises blue prints for a building in which the mobile robot is located (See Artes FIG. 2 and para[0017] “A further embodiment relates to a system that comprises an autonomous mobile and a projector. The robot is configured to autonomously navigate in an area of robot deployment using map data and the projector is configured to project information onto a floor surface or an object in the area of robot deployment. The system is configured to extract from the map information relating to a position, as well as the position itself and to project this information using the projector onto the floor surface at the corresponding position or onto an object that is located at this position.”). Artes shows images of the floor plan to the user that the mobile robot navigates on.
	Regarding claim 3, The mobile robot of claim 1, wherein the map data comprises a SLAM map previously generated by the mobile robot or by an/other mobile robot (See Artes para[0014] “Further described is a method for exchanging information between at least two autonomous mobile robots, wherein each of the at least two robots is configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, as well as to compile and update the map autonomously.” And para[0036] “The navigation module 152 may include software functionalities for navigation (e.g. map maintenance, map-based path planning, self-localization of the robot on the map, SLAM algorithms, etc.) of the robot. Naturally, the control software module 151 and the navigation module 152 can interact, exchange information and collaborate with each other. This allows the robot, for example, to orient itself in its environment with the aid of navigation features such as landmarks and to navigate.” And para [0097] “Besides the previously described virtual exclusion regions S defined by a user and the virtual exclusion regions S that are automatically generated based on a malfunction and/or on a risk area (identified by the first robot 100), virtual exclusion regions S that are based on a deployment of the robot (a robot deployment for carrying out a task) can also be used for the robot interaction.”).
	Regarding claim 4, Artes teaches wherein the map data is received from a robot server to which the mobile robot is communicatively coupled (See FIG. 1A, para[0029] FIG. 1A shows exemplarily the integration of an autonomous mobile robot 100 into a home network, which, for example, may by a wireless network (WLAN). In the present example, a WLAN access point 501 enables the robot 100 to communicate with a humane machine interface (HMI) 200, as well as with an external computer 502 (e.g. a cloud server) that can be accessed over Internet 500.” And para [0037] “As an alternative, the map of the area of robot deployment that is to be permanently stored may be saved outside of the robot, for example, on a computer in the household of the robot's user (e.g. a tablet PC, home server) or on a computer that can be accessed via the Internet (e.g. cloud server).”).
	Regarding claim 5, Artes teaches wherein the initial keepout map includes a representation of one or more keepout regions within the area, each keepout region comprising a portion of the area through which the mobile robot will not travel (See Artes FIG. 2 and para [0053] “Diagram B of FIG. 2 illustrates the delineation of a exclusion region by means of a virtual boundary B. In this manner the user can prohibit, for example, the robot from entering a corner of a room by determining a virtual boundary B in the form of a line or that of an (open or closed) polygonal chain. The thus determined exclusion region S is defined by the virtual boundary B and the walls. The user's input on the touch screen must be analyzed to determine whether a given surface should be closed off by a virtual boundary B and, if so, which surface.”).
	Regarding claim 6, Artes further discloses wherein at least one keepout region is designated based on one or more of: a wall, building structure, furniture, access gates, and a permanent fixture (See Artes FIG. 3 and para [0053] “The obstacle to which the robot 100 is to keep a distance defined by the user, must not necessarily be a wall. FIG. 3A show, for example, a bar stool H with a leg that is very difficult for an autonomous mobile robot 100 to navigate and that is also difficult to detect. It may be advantageous, as shown in FIG. 3B, to define a virtual exclusion region S starting from that part of the bar stool that was able to be detected as an obstacle H, so that, in future, the robot 100 automatically avoids the leg of the bar stool H. The exclusion surface is in this case a circle, for example, the center point and diameter of which is determined by the position and size of the bar stool leg.”).
	Regarding claim 7, Artes teaches wherein the mobile robot is configured to perform tasks comprising one or more of: vacuuming, mopping, scrubbing, cleaning, dusting, making a bed, moving a customer's belongings, moving furniture, opening doors, and communicating with a human (See Artes para[0034] The autonomous mobile robot 100 may have a work unit 160 such as, for example, a cleaning unit for cleaning a floor surface (e.g. brushes, a vacuuming apparatus) or a gripping arm for gripping and transporting objects. In some cases such as, for example, in the case of a telepresence robot or a monitoring robot, a different component will be needed to carry out the intended tasks and no work unit 160 will be necessary.”).
	Regarding claim 10, Artes teaches wherein at least one sensor comprises a floor sensor configured to detect a type of the floor under the mobile robot, and wherein generating an updated keepout map comprises including a detected floor type within the initial keepout map (See Artes para[0037] “For example, one or more attributes (properties) can be assigned to an object indicated on the map. Thus, certain (partial) regions of a map may be assigned an attribute such as “not cleaned” or “cleaned” and/or “carpet” or “wooden floor” and/or “blocked by an obstacle”. Other attributes may, for example, classify a (partial) region as “kitchen” or may assign a time interval in the course of which the region in question is to be cleaned.” And para[0086] “FIG. 5A shows a ledge (e.g. a step of a stairway) as an illustrative example of a risk area that the robot is only capable of recognizing when it moves over it. Robots typically have floor sensors 121 on their underside for detecting just such a ledge. These are arranged on the robot 100 such that it can stop in time before falling over the ledge. Nevertheless, a malfunction (e.g. due to dirtied sensors) can always arise that could result in the robot 100 not recognizing the ledge and moving onward to fall over it (see FIG. 5B).” And see para[0107] “Further, the activation/deactivation of a virtual exclusion region S can be made to depend on the state and/or activity of the robot. For example, the robot may be equipped with various cleaning modules intended for various kinds of dry and/or damp cleaning operations. In this case the activation of an exclusion region can depend on the cleaning module used. For example, a carpet or other water sensitive floor surface can be treated as a virtual exclusion region S when a damp cleaning module is active. Another example of how the activation/deactivation of a virtual exclusion region S can be made to depend on the state and/or activity of the robot concerns a transport robot that assists in the household. Such a robot, for example, may transport drinks in open glasses. In this case the robot should avoid uneven floor surfaces such as, e.g. the edge of a carpet. In order to achieve this, the carpet can be defined as a virtual exclusion region for the time during which the robot is transporting the drinks.”).
	Regarding claim 11, Artes teaches wherein at least one sensor comprises a camera configured to take images of objects or entities within a vicinity of the mobile robot, and wherein generating an updated keepout map comprises including an object, obstacle, or entity captured within an image taken by the camera within the initial keepout map (See Artes [0059] For example, using a camera and image recognition, the robot can recognize a bar stool as such. Alternatively, for example, it can be saved together with the map data that in a given sub-region (where the bar stools frequently stand) a virtual exclusion region S is to be maintained around obstacles of a specifiable size (corresponding to the detectable part H of the bar stool). Thus, the virtual exclusion region is not saved in the map in absolute coordinates, but relative to an obstacle. If the position of the obstacle changes the virtual exclusion region is accordingly shifted.”).
	Regarding claim 12, Artes further discloses wherein generating an updated keepout map comprises removing a keepout region represented by the initial keepout map based on a determination that the portion of the area corresponding to the keepout region is safe for the mobile robot to traverse (See Artes para [0101] “It may be that the user does not want the robot 100 to observe a virtual exclusion region S at all times. At the same time it may be that the user would prefer not to constantly delete and generate anew the exclusion region. For this reason is can be useful to specify criteria that can be used to decide whether or not the autonomous mobile robot 100 is to observe a virtual exclusion region S during navigation. This means that the robot can decide, based on certain criteria, whether or not to autonomously enter and/or travel over the virtual exclusion region S.” And para[0102] “For example, a virtual exclusion region S may be always observed by the robot 100 unless the user (e.g. by means of the HMI 200) explicitly deactivates the exclusion region S for a task to be carried out or for a specifiable period of time.”).
	Regarding claim 13, Artes teaches wherein the mobile robot is configured to provide the updated keepout map to one or both of another mobile robot and a robot server (See Artes para [0096] “In one exemplary method in which information is exchanged between at least two autonomous mobile robots, 100 and 100B, both robots 100 and 100B are configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, to autonomously compile the map and to update it. Both robots 100 and 100B have a navigation module (see FIG. 1B, communication unit 140) by means of which they can send, directly or indirectly via an external device (e.g. a server), information to the respective other robot. In accordance with the present example, a transformation of the coordinates of a first map of the first robot 100 into a second map of the second robot 100B is automatically determined. This can take place in one of the two robots or in an external device (e.g. the server). Position-based information (map data) is sent from one of the robots (e.g. robot 100) to the respective other robot (e.g. robot 100B). The coordinates of the position-based information are transformed from coordinates of the first map into coordinates of the second map by applying the transformation operation, before sending the information (in the robot 100), after sending the information (in robot 100B) or while sending the information (in the external device by means of which the information transfer is carried out)”.
	Regarding claim 14, Artes discloses wherein the mobile robot is configured to perform one or more tasks based on the updated keepout map (See Artes para[0097] “Besides the previously described virtual exclusion regions S defined by a user and the virtual exclusion regions S that are automatically generated based on a malfunction and/or on a risk area (identified by the first robot 100), virtual exclusion regions S that are based on a deployment of the robot (a robot deployment for carrying out a task) can also be used for the robot interaction.” And see para [0098] “For example, the user may have spilt a liquid, such as, for example, milk, and gives the mopping robot the task of removing the puddle. In the example illustrated in FIG. 6 the robot 100 is configured as a mopping robot whose work module is configured to damp mop the floor. While the first robot is busy mopping, no other robot (such as, e.g. robot 100B) should travel through the puddle and spread the liquid. Furthermore, no other robot should travel through the freshly mopped (and hence still wet) area. The first robot can determine the area to be cleaned based on the user's input and, if needed, additional sensor measurements. It can inform other robots in the household that this area to be cleaned should be (e.g. temporarily) treated as a virtual exclusion region S.”).
	Regarding claim 15, Artes discloses A method comprising: accessing, by a mobile robot, map data corresponding to an area in which the mobile robot is located (See Artes para[0013] (“Further described is a method for controlling an autonomous mobile robot that is configured to independently navigate in an area of robot deployment using sensors and an electronic map, wherein the robot regularly determines its position on the map and wherein the map may contain at least three differently classified regions. In accordance with one example the method comprises the robot determining its own position by means of the sensors and testing whether the robot finds itself in one of the at least three differently classified regions. When doing so the robot navigates autonomously and completes a task when it finds itself in a first region of the at least three differently classified areas. The robot navigates autonomously but stops carrying out the task if it finds itself in a second region of the at least three differently classified areas. A third region of the at least three differently classified regions is a virtual exclusion region that the robot is prohibited from entering autonomously.”); 
	performing, by the mobile robot, one or more tasks within the area (See Artes para[0013] above);
	during the performance of the one or more tasks, detecting, by one or more sensors of the mobile robot, one or more regions within the area through which the mobile robot is unable to navigate (See Artes para[0013] above);
	and generating, by the mobile robot, a keepout map based on the accessed map data and the detected one or more regions (See Artes para [0005] “In the case of autonomous mobile robots that store and maintain a map of their area of deployment in order to use it during their subsequent deployment, a virtual exclusion region can be entered directly into the map. Such a exclusion region may be delineated, for example, by a virtual boundary over which the robot is prohibited from moving. The advantage provided by this purely virtual prohibited are is that no additional markings are needed in the environment of the robot. User error, however, or measurement or movement errors caused by the robot may lead to the robot finding itself in an area that the user had actually intended to prohibit the robot from entering and this may cause unintended damage. In addition, it is needed to be able to enter a virtual exclusion region into the map in as simple and understandable a way as possible.” And see para[0085] “ A virtual exclusion region S need not necessarily be defined by the user by means of information entered via an HMI 200. The autonomous mobile robot 100 can also be configured, for example, to recognize a risk area on its own and, based on this, to independently define an exclusion region S in order that the recognized risk area be avoided in future. Risk areas are primarily those areas in which the functioning of the robot could be impaired or which might otherwise be dangerous for the robot. The robot is only capable of recognizing such areas in that it, for example, moves over them with the aid of sensors or analyzes the navigation capabilities. This will be explained in greater detail in the following examples of FIG. 5.”).
	Regarding claim 16, Artes teaches wherein the generated keepout map is provided to one or both of another mobile robot and a computing system associated with the mobile robot or a building or location corresponding to the area in which the mobile robot is located (See para[0014] “Further described is a method for exchanging information between at least two autonomous mobile robots, wherein each of the at least two robots is configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, as well as to compile and update the map autonomously. Each of the robots has a communication module with which they can send information to at least one other robot. In accordance with one embodiment the method comprises automatically determining a transformation operation for transforming coordinates of a first map of the first robot into coordinates of a second map of the second robot, sending position-related information from a first robot to a second robot and transforming the coordinates of the position-related information from coordinates of the first map into coordinates of the second map by applying the transformation operation.” And see para [0036] “The aforementioned control unit 150 can be configured to provide all functionalities needed for the autonomous mobile robot 100 to be able to move autonomously through its area of deployment and carry out its tasks. For this purpose, for example, the control unit 150 includes, for example, a processor 155 and a memory 156 for executing a control software (see FIG. 1B, control software module 151) of the robot 100. The control unit 150 generates, based on information provided by the sensor unit 120 and the communication unit 140, control commands or control signal for the work unit 160 and the drive unit 170. The drive units can convert these control signals or control commands into a movement of the robot. The control software module 151 can include software functionalities for recognizing objects and work planning. In order that the robot may be able to carry out a task autonomously, as a further software module a navigation module 152 is provided. The navigation module 152 may include software functionalities for navigation (e.g. map maintenance, map-based path planning, self-localization of the robot on the map, SLAM algorithms, etc.) of the robot. Naturally, the control software module 151 and the navigation module 152 can interact, exchange information and collaborate with each other. This allows the robot, for example, to orient itself in its environment with the aid of navigation features such as landmarks and to navigate. The navigation module 152 usually operates using an obstacle avoidance strategy (obstacle avoidance algorithm), a SLAM algorithm (Simultaneous Localization and Mapping) and/or one or more maps of the area of robot deployment. When doing so, in particular obstacles are detected with the aid of sensor measurements and their position is determined. The position of obstacles can be saved in the form of map data. These methods are generally known and will therefore not be discussed here in detail.” See para [0037] “As an alternative, the map of the area of robot deployment that is to be permanently stored may be saved outside of the robot, for example, on a computer in the household of the robot's user (e.g. a tablet PC, home server) or on a computer that can be accessed via the Internet (e.g. cloud server).” And see para[0097] above).
	Regarding claim 17, Artes discloses A method comprising: accessing, by a mobile robot, a keepout map corresponding to an area in which the mobile robot is located, the keepout map including one or more keepout regions (see Artes para[0013] “Further described is a method for controlling an autonomous mobile robot that is configured to independently navigate in an area of robot deployment using sensors and an electronic map, wherein the robot regularly determines its position on the map and wherein the map may contain at least three differently classified regions. In accordance with one example the method comprises the robot determining its own position by means of the sensors and testing whether the robot finds itself in one of the at least three differently classified regions. When doing so the robot navigates autonomously and completes a task when it finds itself in a first region of the at least three differently classified areas. The robot navigates autonomously but stops carrying out the task if it finds itself in a second region of the at least three differently classified areas. A third region of the at least three differently classified regions is a virtual exclusion region that the robot is prohibited from entering autonomously.”);
	navigating, by the mobile robot, through the area by selecting a path through the area that avoids the one or more keepout regions (See Artes para [0085] “A virtual exclusion region S need not necessarily be defined by the user by means of information entered via an HMI 200. The autonomous mobile robot 100 can also be configured, for example, to recognize a risk area on its own and, based on this, to independently define an exclusion region S in order that the recognized risk area be avoided in future. Risk areas are primarily those areas in which the functioning of the robot could be impaired or which might otherwise be dangerous for the robot. The robot is only capable of recognizing such areas in that it, for example, moves over them with the aid of sensors or analyzes the navigation capabilities. This will be explained in greater detail in the following examples of FIG. 5.”);
	generating, by one or more sensors of the mobile robot, information describing a context of the mobile robot (See Artes para [0085] and Artes para[0096] above);
	and modifying, by the mobile robot, the keepout map based on the generating information describing a context of the mobile robot to produce an updated keepout map (See Artes para [0085] above and [0098] For example, the user may have spilt a liquid, such as, for example, milk, and gives the mopping robot the task of removing the puddle. In the example illustrated in FIG. 6 the robot 100 is configured as a mopping robot whose work module is configured to damp mop the floor. While the first robot is busy mopping, no other robot (such as, e.g. robot 100B) should travel through the puddle and spread the liquid. Furthermore, no other robot should travel through the freshly mopped (and hence still wet) area. The first robot can determine the area to be cleaned based on the user's input and, if needed, additional sensor measurements. It can inform other robots in the household that this area to be cleaned should be (e.g. temporarily) treated as a virtual exclusion region S. And para[0099] “After the mopping robot 100 has completed its task, a message can be sent to the other robots 100B to reopen the virtual exclusion region S.”).
	Regarding claim 18, Artes discloses wherein accessing the keepout map comprises receiving the keepout map from another robot or from a computing system associated with the mobile robot or a building or location corresponding to the area in which the mobile robot is located (See Artes para[0096] above).
	Regarding claim 19, Artes teaches A method comprising: accessing, by a robot server, a map of an area in which one or more mobile robots are located (See para[0013] above and para[0020] “FIG. 1A shows a system with an autonomous mobile robot, a human-machine interface and a server that can communicate via a network connection.”);
	receiving, by the robot server, information generated by the one or more mobile robots, the received information associated with regions within the area through which the mobile robots are unable to safely navigate (See Artes para[0020] above and para [0029] FIG. 1A shows exemplarily the integration of an autonomous mobile robot 100 into a home network, which, for example, may by a wireless network (WLAN). In the present example, a WLAN access point 501 enables the robot 100 to communicate with a humane machine interface (HMI) 200, as well as with an external computer 502 (e.g. a cloud server) that can be accessed over Internet 500. FIG. 1B shows exemplarily in a block diagram the various units (modules) of the autonomous mobile robot 100 from FIG. 1A. And see para[0037] “The maps of the area of robot deployment can be newly compiled during the deployment of the robot or a map that already exists when the deployment begins may be used. An existing map may have been compiled during a preceding deployment by the robot itself, for example, during an inspection run, or it may be provided by a different robot and/or a person and permanently stored, for example, in a non-volatile memory 156. As an alternative, the map of the area of robot deployment that is to be permanently stored may be saved outside of the robot, for example, on a computer in the household of the robot's user (e.g. a tablet PC, home server) or on a computer that can be accessed via the Internet (e.g. cloud server). In the example of FIG. 1 the map is contained in the navigation module 152. The map used by the robot is generally an electronic map which, as a rule, comprises a collection of map data that represent position-related information. A map therefore represents numerous data sets containing map data and this map data can contain any desired position-related information such as, for example, lines or other geometric objects (e.g. area elements). These lines may represent, for example, the contour of an obstacle (detected by the robot). However, not only geometric objects and their location in the area of robot deployment form part of the map data, but also information that relates to the significance and properties of the objects indicated on the map. For example, one or more attributes (properties) can be assigned to an object indicated on the map. Thus, certain (partial) regions of a map may be assigned an attribute such as “not cleaned” or “cleaned” and/or “carpet” or “wooden floor” and/or “blocked by an obstacle”.);. Artes addresses that the navigation information of the mobile robot can be accessed from a home server and information related to any obstacles that are unsafe to collide into is sent to a server.
	and generating, by the robot server, a keepout map based on the accessed map and the received information generated by the one or more mobile robots (See para[0096] “In one exemplary method in which information is exchanged between at least two autonomous mobile robots, 100 and 100B, both robots 100 and 100B are configured to autonomously navigate in an area of robot deployment using sensors and an electronic map, to autonomously compile the map and to update it. Both robots 100 and 100B have a navigation module (see FIG. 1B, communication unit 140) by means of which they can send, directly or indirectly via an external device (e.g. a server), information to the respective other robot. In accordance with the present example, a transformation of the coordinates of a first map of the first robot 100 into a second map of the second robot 100B is automatically determined. This can take place in one of the two robots or in an external device (e.g. the server). Position-based information (map data) is sent from one of the robots (e.g. robot 100) to the respective other robot (e.g. robot 100B). The coordinates of the position-based information are transformed from coordinates of the first map into coordinates of the second map by applying the transformation operation, before sending the information (in the robot 100), after sending the information (in robot 100B) or while sending the information (in the external device by means of which the information transfer is carried out).” And para[0097] “Besides the previously described virtual exclusion regions S defined by a user and the virtual exclusion regions S that are automatically generated based on a malfunction and/or on a risk area (identified by the first robot 100), virtual exclusion regions S that are based on a deployment of the robot (a robot deployment for carrying out a task) can also be used for the robot interaction.”).
	Regarding claim 20, Artes further teaches wherein the robot server is configured to do one or more of:
	provide the keepout map to the one or more mobile robots (See Artes para[0096] and para[0097] above),
	and display the keepout map to an operator of a mobile robot within the area such that a location of the mobile robot within the keepout map is highlighted and such that the regions within the area through which the mobile robots are unable to safely navigate are highlighted(See Artes FIG. 2, para[0056] “Diagram C of FIG. 2 illustrates a further example of how the user can define a virtual exclusion region. Accordingly, the user can define the virtual exclusion region S with flat marking. This is done, for example, with a wiping movement of the finger. The user's input, in this case, is quite coarsely defined and it must be analyzed to determine where therein a suitable virtual boundary B of the virtual exclusion region lies. This is carried out, for example, by constructing the convex hull around the flat marking or by covering the flat marking with one or more rectangles (or a different geometric shape). This might be, for example, the smallest rectangular surface that encompasses the flat marking. In addition, the saved map data regarding obstacles can also be considered. Thus, for example, one side of the rectangle can be aligned parallel to a close obstacle (e.g. a wall).” And para[0057] “Diagram D of FIG. 2 illustrates a further example of how the user can define a virtual exclusion region. Accordingly, the user can determine the exclusion surface starting, for example, from an obstacle (e.g. a wall) or other land mark. In this case, for example, the user touches the obstacle on the touch screen and pulls his/her finger away from the obstacle, thus expanding the virtual exclusion region S. Using this procedure makes it easy to define a virtual exclusion region S that ensures that the robot 100 will always keep a constant distance to the respective obstacle. Additionally or alternatively, the user can also directly adjust the distance (e.g. 85 cm) to the obstacle. The user's input must be analyzed to determine whether the virtual boundary B, and hence the virtual exclusion region S, can be precisely determined from the parameters (e.g. the distance to an obstacle) entered by the user, the designated obstacles and other possible neighboring obstacles.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Deyle et al US 20170225336 A1 (hereinafter referred to as “Deyle”).
Regarding claim 8, Artes discloses the mobile robot of claim 1 and as addressed above in the rejection of claim 1, Artes does not teach , wherein the navigation engine is configured to navigate the mobile robot by identifying an initial location of the mobile robot, identifying an end location of the mobile robot, and selecting a path through the area from the initial location to the end location that substantially minimizes the distance traveled by the mobile robot without entering a keepout region represented by the initial keepout map.
However, Deyle teaches wherein the navigation engine is configured to navigate the mobile robot by identifying an initial location of the mobile robot, identifying an end location of the mobile robot, and selecting a path through the area from the initial location to the end location that substantially minimizes the distance traveled by the mobile robot without entering a keepout region represented by the initial keepout map (See Deyle para[0093] “In some embodiments, the navigation system moves the robot as part of a patrol, routine, or security protocol. Navigation instructions can include an end location and can determine a route from a current location of the robot to the end location, for instance by detecting obstacles and/or paths from the current location to the end location, by selecting a path based on the detected obstacles and paths, and by moving the robot along the selected path until the robot arrives at the end location.” And para[0123] “While patrolling, the robot can update a map to identify a route patrolled by the robot, beneficially enabling a robot operator to see the path of the robot. In some embodiments, if a path is blocked for a robot patrolling along a predetermined route, the robot can use a previously generated map to identify an alternative route to bypass the blocked path and to continue on the patrol route (for instance, a shortest alternative route). The robot can update a map to include a location of an obstructed path, to include a location of identified objects or individuals, or to include any other information associated with the patrol route.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile robot as disclosed in Artes to include minimizing the distance of the path taken in Deyle because it would be preferable to the user to have the robot complete each assigned task in the least amount of time.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Williams et al US 20170312916 A1 (hereinafter referred to as “Williams”).
	Regarding claim 9, Artes discloses the mobile robot of claim 1 and as addressed above in the rejection of claim 1, Artes does not teach wherein at least one sensor comprises a LIDAR system configured to detect objects within a vicinity of the mobile robot, and wherein generating an updated keepout map comprises including an object detected by the LIDAR system within the initial keepout map.
	However, Williams teaches wherein at least one sensor comprises a LIDAR system configured to detect objects within a vicinity of the mobile robot, and wherein generating an updated keepout map comprises including an object detected by the LIDAR system within the initial keepout map (See para [0038] “As noted, an imaging system of the robotic platform 100 may incorporate a 3D LIDAR radar system and/or stereoscopic imaging system (e.g., 2D LIDAR or stereo cameras). As described more fully herein, the 3D LIDAR and/or stereoscopic imaging system may be used, for example, to establish a static or semi-static mapping or representation of an environment in which the robotic system 100 is intended to operate. In other exemplary embodiments, the 3D LIDAR system and/or stereoscopic imaging system may be used to dynamically update an existing map, to perform localization, to perform pose estimation, to perform object and/or obstacle detection, to perform and verify obstacle mitigation, and the like.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the mobile robot as disclosed in Artes to include a LIDAR local map as mentioned in Williams because a LIDAR map would provide real-time accurate mapping of each obstacle that is to be detected and avoided by the robot to prevent unwanted collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebrahimi Afrouzi et al US 20200225673 A1 teaches a method for controlling a mobile robot that detects obstacles using sensors while navigating.
 SO et al US 20160274579 A1 teaches a cleaning robot that is able to detect and avoid a forbidden area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SS/
Patent Examiner, Art Unit 3664
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664